Case: 12-30527       Document: 00512682629         Page: 1     Date Filed: 07/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2014

                                       No. 12-30527                        Lyle W. Cayce
                                                                                Clerk

LATRINA D. THOMAS, Tutrix, on behalf of Ka’Dary Da’Shun Thomas,

                                                  Plaintiff–Appellee,
v.

SCOTT NUGENT, individually and in his official capacity as police officer for
the City of Winnfield,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-1167


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JOLLY, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
       Latrina D. Thomas brought suit on behalf of her minor son seeking
damages for the death of her son’s father, Baron Pikes. The district court denied
Officer Scott Nugent’s assertion of qualified immunity as to Thomas’s excessive
force claim. In an earlier opinion, we reversed the district court and remanded


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30527         Document: 00512682629          Page: 2   Date Filed: 07/01/2014




                                       No. 12-30527

for dismissal of the claims against Nugent.1 On May 19, 2014, the Supreme
Court vacated our earlier judgment and remanded the case2 for consideration in
light of Tolan v. Cotton.3
      In light of the Supreme Court’s decision in Tolan, we remand this case to
the district court for further proceedings consistent with Tolan.
                                      *          *    *
      We REMAND to the district court for reconsideration.




      1
          Thomas v. Nugent, 539 F. App’x 456 (5th Cir. 2013).
      2
          Thomas v. Nugent, No. 13-862, 2014 WL 235065 (U.S. May 19, 2014).
      3
          134 S. Ct. 1861 (2014) (per curiam).

                                                 2